This is an appeal from an order denying the petition for writ of habeas corpus, filed on behalf of petitioner, Robert Allen, made by the Hon. Oscar Horton, probate judge of Marshall county on August 1, 1929. Code 1928, § 3238.
The petition sought the release of the said Robert Allen from the custody of respondents, said custody being admitted, and sought to be justified, by them, by virtue of a certain purported trial, conviction, and sentence, in the recorder's court of the town, of the said Robert Allen, on account of an alleged violation of a certain ordinance of the town of Guntersville.
Whatever the merits of the questions raised and presented may once have been, it appears, from an inspection of the record, that the time during which the respondents claimed a right to detain the said Robert Allen, and, so *Page 405 
far as appears, the time during which they did detain him, has now expired. (The appeal was not submitted in this court before January 23, 1930.) As was said by the Supreme Court in the opinion in the case of State ex rel. Case v. Lyons, 143 Ala. 649,39 So. 214, 215, so we say here: "The cause, in short, has become a moot case. There is no occasion or necessity for a judgment here, and no end to be accomplished by any judgment we might render, and we therefore decline to consider the case as now presented on its original merits." And see Ex parte McFry,219 Ala. 492 (second and third headnotes), 122 So. 641.
The appeal is dismissed.
Appeal dismissed.